OPINION OF THE COURT
Per Curiam.
Final judgment entered July 8, 1999 affirmed, with $25 costs.
*242Based upon the testimony of landlord’s on-site employees and private investigator, credited by the Civil Court, the court could fairly find that the small studio apartment had been vacant for more than one year; that tenant was not residing there; and that tenant’s adult son and immediate family subsequently entered into possession. The record therefore supports the determination that there was an unlawful sublet/ assignment without consent. Moreover, a departing tenant may not transfer possession to family members where there has been no concurrent occupancy (see, Tagert v 211 E. 70th St. Co., 63 NY2d 818). Landlord was not required to serve a notice of nonrenewal since the petition was premised upon a breach of the lease and Real Property Law § 226-b, not nonprimary residence (cf., Hudson Assocs. v Benoit, 226 AD2d 196).
We have considered tenant’s remaining arguments and find them to be without substantial merit.